Citation Nr: 1534641	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-21 413	)	DATE
	)
	)


THE ISSUES

1. Whether there was Clear and Unmistakable Error (CUE) present in the May 2013 Board decision that denied service connection for a left knee disability, to include  as secondary to service-connected right knee disability.

2. Whether there was CUE present in the May 2013 Board decision that denied service connection for a low back disability, to include as secondary to service-connected right knee disability.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel








INTRODUCTION

The moving party is a Veteran who served on active duty from May 1961 to          June 1964.  This matter is before the Board of Veterans' Appeals (Board) on a motion challenging the Board's May 2013 decision that denied claims for entitlement to service connection for a left knee and low back disabilities, and regarding both, to include as secondary to service-connected right knee disability.

Whereas the present case is limited in scope to deciding the instant motion for CUE, based on the moving party's February 2015 filing the Board also herein refers to the RO as the appropriate Agency of Original Jurisdiction (AOJ) claims for entitlement to service connection for left hip replacement secondary to right knee disability, and tinnitus, as well as a petition to reopen service connection for bilateral hearing loss.  See 38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The May 2013 Board decision denying the issues of service connection for left knee and low back disabilities was not factually flawed or undebatably erroneous in its ultimate disposition finding the preponderance of the competent evidence unfavorable on the issue of causation, regarding whether claimed disability was directly due to active service or otherwise secondarily related to existing service-connected right knee disability.  This finding on the part of the Board was a permissible decisional determination on the proper weighing of the evidence,  which it is established cannot meet the standard of Clear and Unmistakable Error.      


CONCLUSIONS OF LAW

1. The May 2013 Board decision which denied entitlement to service connection for left knee disability, including secondary to right knee disability, did not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2014).
2. The May 2013 Board decision which denied entitlement to service connection for low back disability, including secondary to right knee disability, did not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.              §§ 5100, 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements   as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2014).

However, the duties imposed by the VCAA are inapplicable to the instant case, given that the underlying matters are regarding whether there was CUE in prior adjudicative determinations.  The VCAA is not applicable to CUE claims, irrespective of whether the decision in question was issued by the RO or the Board. See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  See also Parker v. Principi, 15 Vet. App. 407, 412 (2002).

Motion for CUE in May 2013 Board decision

A final decision issued by the Board is subject to revision on the grounds of CUE. 38 U.S.C.A. § 7111(a) (West 2014); 38 C.F.R. § 20.1400 (2014). 

The Court has promulgated a three-pronged test used to determine whether CUE was in any prior decision: (1) it must be determined whether either the correct facts,  as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;               (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and                    (3) a determination that there was CUE must be based on the record and the law  that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc).

CUE is defined as a very specific and rare kind of error.  "It is the kind of error,            of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued,              the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

As applied to claims for CUE in prior Board decisions, in particular, the governing standard is essentially identical.  See 38 C.F.R. §§ 20.1403(a)-(c).

The implementing regulations further designate that examples of situations that           are not CUE in a Board decision are (1) a new medical diagnosis that "corrects"           an earlier diagnosis considered in a Board decision; (2) the Secretary's failure to fulfill the duty to assist, or; (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e) .

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R.                             § 20.1411(a).

The Board now recounts the pertinent case background, in substantial part as related by the issuance under review.

The moving party (again, for purpose of future reference, the Veteran as original claimant in this case) served on active duty in the United States Air Force from  May 1961 to June 1964.  He injured his right knee during basic training, and                  thus far, service connection has been granted for traumatic arthritis of the right knee with meniscal tear.  

In furtherance of the original appeal, the moving party put forth several theories of entitlement to service connection for left knee and low back disorders, the first being that of an averred direct relationship to active service.  In particular,              he maintained that his post-service low back disability was related to a fall during service.  He has also argued that direct service connection was warranted for one or both claimed disabilities, under a theory that blood abnormalities from certain bacterial infections noted in service traveled to his joints causing the current post-service disabilities.  Finally, he provided an averred theory of secondary service connection, contending that his service-connected right knee disability had altered his ambulation, thus causing or otherwise permanently aggravating left knee and/or low back disabilities.  

The moving party for purposes of the appeal submitted copies of medical articles he contended supported these contentions.  For example, one article suggested that delayed treatment of sexually transmitted disease can cause infections of the bones or joints.  

Service treatment records (STRs) revealed no treatment, diagnosis, or complaint related to the left knee.  Regarding the back, in October 1961 the claimant reported to sick call and indicated that he had fallen three weeks prior and now had pain in his dorsal (or upper) back at night after work.  He was admitted to the hospital and diagnosed with myositis due to trauma, trapezius muscles of back, bilaterally.          The claimant continued to complain of low back pain, sore back, and a backache in November 1961 and January 1962.  No further diagnosis was rendered, although a slight muscle spasm in the left lumbar area was noted in January 1962.  X-rays of the back were essentially negative in November 1961 and January 1962.                         In January 1962, it was noted that all studies were not revealing concerning the back complaints, which were variable and vague.  It was also noted that the moving party played basketball without complaints but had back symptoms at work.                               

Examinations in May 1963 and June 1964 included normal evaluations of the spine.  While evaluation of the lower extremities was noted as abnormal in 1963, this was in reference to the (service-connected) right knee.  The claimant was diagnosed with gonorrhea three times during service.  He was also hospitalized for acute prostatitis, bacteremia, and acute hepatitis.  An examination at separation revealed normal spine and lower extremities.  

Thereafter, the moving party's left knee and lower back problems reportedly did not manifest post-service until several years later.  Specifically, during private treatment in 2001 he reported that his left knee pain was more recent and his lower back had been bothering him for 6 or 7 years.  During March 2003 VA Compensation and Pension examination of the joints, the moving party complained of left knee pain beginning 10 or 15 years previously and back pain that began bothering him 5 or 10 years previously.  

Aside from the foregoing, and the fact that left knee and lower back disabilities         in actuality were proven, even if many decades post-service, the discussion of relevant evidence must turn to that of causation -- whether the claimed disorders had their origin according to the direct and secondary theories of causation that were raised by the moving party.  Regarding this subject, there is an extensive detailed series of medical opinions, from VA and private sources, some procured directly by the Board in prior adjudicative posture and others independently offered, and the history of which is essentially summarized below.

The first such opinion is from March 2001 by a private physician, and in fact, is the one opinion on its face favorable to the moving party's claim.  Initial treatment records from this source, a private board-certified orthopedic surgeon, document that in March 2001, the moving party complained of problems with both knees and his lower back.  The Veteran noted that he had injured his right knee in the military. The left knee pain was more recent and he felt that it was possibly because he had been favoring the right side.  He reported that his lower back had been bothering him for 6 or 7 years, and it was possibly aggravated by a recent motor vehicle accident.  An examination was performed.  X-rays of the spine revealed degenerative changes L3-4, L4-5; and X-rays of the knees revealed early medial compartment arthritis and bilateral patellofemoral arthritis, both worse on the right.  

Ultimately, in connection with the March 2001 evaluation, the physician opined that "it would appear that the primary problem has been the Veteran's right knee which over time has caused him altered ambulation pattern, affecting his back and subsequently his left knee."  The orthopedist next indicated that he intended to review the results of future studies and plan appropriate treatment, such as therapy, medication, injection or arthroscopy.  (Outside of a follow-up MRI in April 2001, which demonstrated degenerative arthritis of the knees and lumbar strain, no further treatment records from this source were forthcoming.)                       

Continuing chronologically to the second relevant opinion of record, the moving party underwent VA Compensation and Pension examination of the joints in           May 2002.  The diagnosis on conclusion of evaluation was degenerative changes involving both knees and, to a lesser extent, the low back.  The VA examiner then opined that the Veteran's left knee and low back changes were not secondary to the right knee changes.  He explained that he did not believe that the right knee changes were serious enough that they would cause enough loss of function or body malalignment or abnormal gait pattern that they could logically be blamed for              the low back and left knee problems.  The examiner opined that the left knee and low back were developing some degenerative changes in their own right and those changes were not due to the right knee changes.  

Thereafter, upon VA spine examination in June 2007, a VA physician diagnosed degenerative disc disease of the lumbar spine with back pain, left leg radiation, and moderate disability with progression.  The opinion on etiology as proffered was that the moving party's back condition was not secondary to his service-connected right knee disability and instead due to attrition and weight.  As well, the same physician performed examination of the knees, diagnosing degenerative joint disease of the knees, right more than left with severe subjective complaints, moderate disability with progression.  The examiner then opined that left knee disability was also due to interim attrition and obesity and not secondary to the right knee disability.                    By means of an August 2008 addendum, it was clarified that the existing right knee disability also did not aggravate left knee or low back disabilities.  

Thereafter, a Veterans Health Administration (VHA) opinion was procured in           July 2009, in part to address the Veteran's assertion related to blood abnormalities from bacterial infections.  The opining board-certified orthopedic surgeon initially observed that the moving party had a viral hepatitis and prostatitis in service which did not result in any joint infection that required operative intervention such as irrigation or debridement.  His hepatitis resolved within a few months.  He then had no knee dysfunction after his 1963 separation from service objectively noted until 1999.  The proposed low back dysfunction due to his knee disorder was not validated by any evidence based medical literature nor was any found on a literature search by the physician.  

The physician then proceeded to opine that the moving party's knee condition was a degenerative change common to his age group and was not related causally to any prior infectious issues, whether hepatitis, gonorrhea or prostatitis.  Any infection of the knee at that time would have necessitated operative intervention with ongoing care, which was not documented in the medical history. 

Moreover, the physician found, the moving party's contention that his right knee disorder aggravated the left knee and low back disorder was unfounded physiologically and by evidence based medicine.  The only relationship for adjacent joint dysfunction in the orthopedic literature was for the joint adjacent to the fused joint to have increased stress.  The sequelae was documented in the orthopedic literature for a fused hip to eventually result in increased low back dysfunction.  However, there was no evidence based medicine literature to support the contention that his right knee caused and/or aggravated the left knee and low back disorders.  

It was concluded that within reasonable probability the contention that acute hepatitis, prostatitis and gonorrhea in service permanently affected the knee and back was not validated as causally related.  Also within reasonable medical probability it was not as likely as not that right knee arthritis was causally related to low back and left knee disorders.
The opinion provider further concluded that "[a]fter review of service records and the multiple administrative hearings, and accounting for his age and body habitus, the strong opinion of this board certified orthopedic surgeon reviewer is that                  [the Veteran's] knee and back condition are not causally related to his military service, but are naturally occurring phenomena experienced by the population in general, exacerbated by [his] body habitus.  This reviewed finds no physiologic support or evidence based medicine support for any causal relationship as allegedly intimated by [the March 2001 private physician's statement] of [the right knee] being a source of [the Veteran's] left knee and low back condition."
    
The March 2010 Board decision, considering all of the foregoing, denied service connection for left knee and low back disability.  Regarding secondary service connection, the Board specifically found that the competent evidence causally connecting the claimed disability to existing right knee disability, namely the  March 2001, was outweighed by the more compelling and better reasoned medical opinions that concluded otherwise.  In so finding, the Board deemed the single favorable opinion of March 2001 to be insufficiently supported by opinion rationale, and equivocal in reaching the ultimate conclusion provided.

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  

In an October 2011 Memorandum Decision, the Court set aside the Board's           March 2010 decision denying these claims and remanded the claims to the Board. In the decision, the Court disagreed with the Board's assessment that the July 2009 VA opinion provided a "thorough rationale, rooted in medical research."                           In addition, the Court indicated that the Board misstated the private medical conclusion from March 2001 and mischaracterized it as equivocal.  See Moten v. Shinseki, No. 10-1623 (Oct. 21, 2011) (unreported) ("The clause '[i]t would appear that the primary problem has been his right knee' expresses uncertainty only as to whether the right knee is a primary problem (as opposed to a secondary problem).  The clause has no effect, however, on Dr. Ozanne's unequivocal determination that [the Veteran's] right knee disability 'caused him [to have an] altered ambulation pattern, affecting his back and subsequently his left knee.").

Having considered the terms of the Court remand, the Board thereupon requested an Independent Medical Expert (IME) opinion.  

By July 2012 statement, the opining independent physician indicated that he did not believe it at least as likely as not that the claimant's acute hepatitis, acute prostatitis, bacteremia, and gonorrhea in service permanently affected his left knee and lumbosacral spine.  A similarly negative statement on causation was offered that the claimant's in-service fall which resulted in back pain in all likelihood did not cause the current back disorders, as there was no mention of any spinal fracture or evidence of disc herniation.  The physician found not at least as likely as not that service-connected traumatic arthritis of the right knee with meniscal tears had caused or permanently increased the current back and/or left knee disorders.  On this subject, there was no mention in the orthopedic literature that he had been able to find that would correlate his back problem and left knee problem to any ambulation change due to his right knee pain.  There was no indication with the claimant as to evidence of increased stress at a joint that was adjacent to a fused joint.

The physician further expressed disagreement with the overall conclusion expressed by the March 2001 examiner.  Further stated was that in-service infection likely  had not caused the claimed disorders.  In this regard, the physician agreed with the               July 2009 opinion provider that if a joint infection had developed secondary to the claimant's hepatitis, prostatitis, bacteremia, or gonorrhea then operative intervention such as an irrigation and debridement would have been necessary at the time.  There was no evidence in the records that he had operative intervention for his knee and or back to take care of any infection.  

A September 2012 addendum opinion reiterated much of the foregoing.  It was further stated as regarding likelihood of direct service connection, and, whether         in-service fall injury precipitated a low back disorder, "I do not see any mention in the chart of any evidence of an MRI scan showing disc or vertebral body injuries or any fractures noted on any x-rays of his spine after his fall while in service which resulted in back pain.  I did not see any mention of any symptoms or signs that were recorded that appeared to be a sign of nerve compression in his spine after his injury.  Seventy percent of the population suffers back pain at some point in their life time.  Without any evidence of structural damage to his spine I cannot correlate his current back disorder to the injury that occurred while he was in service.  

A second opinion was procured.  In December 2012, a physician and assistant professor opined that it was not at least as likely as not that the claimant's fall in 1961 was responsible in any way for the current back condition.  It was not at least as likely as not that the service related right knee traumatic arthritis with associated meniscal tear had played any significant role in the current back or left knee pain due to associated gait abnormalities and that the right knee injury caused any permanent increase in the severity of the back or left knee conditions.  A medical literature review was cited.  A thorough literature review found only one manuscript that was biomechanically based (not clinical) and showed only a 1 degree contralateral lean in patients with severe osteoarthritis.  The clinical relevance remained to be studied by the authors.  While the study found that patients with severe arthritis could develop a lean, the study did not look at the clinical relevance of the lean.  

The expert also disagreed with the private physician's 2001 opinion that                       the claimant's primary problem was his right knee that has led to secondary changes in ambulatory pattern.  The expert opined that it was far more likely that the claimant's current left knee and lower back degeneration are of other etiologies; specifically that the claimant's arthritic progression in both his left knee and spine are likely due to standard etiologies, affecting a large percentage of Americans today, including but not limited to obesity and tobacco use.  

The expert noted that the claimant had a 20 pack year smoking history and medical literature was quite clear that tobacco use significantly increases the incidence of spinal degenerative joint disease.  According to the expert, this was consistent with the MRI findings of "degenerative changes with dessication heights of L3/4 and L4/5 and mild foraminal narrowing" in 2005.  The expert also noted that perhaps the most likely contributor to the current condition was the claimant's morbid obesity.  According to the expert, orthopedic literature was abundant in the linkage between obesity and progression of arthritis, including the knees, hips, and spine.  Also of note, a recent paper found the median age of diagnosis of symptomatic knee osteoarthritis to be 55 years and the claimant was around that age when he made his initial complaints in 1995. 

The physician who offered the independent medical opinion also indicated that he had concerns with the history of gonococcal infections.  However, he noted that it appeared that the claimant never underwent any surgical interventions which would have been necessary had he carried a diagnosis of septic arthritis, and the current condition would likely be far worse had he gone untreated.  As such, the expert agreed with an assessment against such a theory.   

By May 2013 Board decision, the claims for service connection for left knee and low back disabilities were again denied.  As to direct service connection, the Board found that the preponderance of the medical and competent lay evidence weighed against a causal relationship between the claimed conditions and service, whether presumptively (i.e., incurred to a compensable degree within the first post-service year), directly due to in-service injury, or directly as a consequence of residuals of various in-service infectious disease processes as had been averred by the claimant. As for secondary service connection, the Board, on this occasion acknowledging          the October 2011 Court decision and holding that the March 2001 medical opinion should be deemed unequivocal, again concluded that the most compelling evidence on this subject weighed against secondary service connection due to altered gait mechanics from right knee disability, citing several other better reasoned contrary opinions that ruled out this causal connection. 

The moving party subsequently brought the instant motion for CUE in the                  May 2013 decision.

The Board summarizes the arguments raised by the moving party in compiling the averments raised by the moving party's recent filing.  First, he avers legal error in the Board's ostensible failure to properly apply 38 C.F.R. § 3.310(b) to his claims to the extent premised on secondary service connection.  Generally section 3.310(b) recognizes the availability of chronic aggravation (defined as a permanent worsening) of nonservice-connected disability by already service-connected disability as a tenable basis to establish secondary service connection, in addition to initial causation by service-connected disability.  The moving party does not directly indicate how section 3.310 was misapplied.

Second, regarding a theory of direct service connection, he alleges failure to properly apply 38 C.F.R. § 3.303(b), under which there is a tenable basis to establish service connection where a condition detected in service, after discharge, is manifested by "continuity of symptomatology."  It is averred that the Board overlooked findings from a 2008 VA Compensation and Pension examination that the moving party following service "was treated repeatedly over the course of ensuing years with progressive knee difficulty," and retired in 1997 because of knee problems, which would have helped to establish direct service connection.    

The third error generally alleged in the prior Board decision under review is failure to properly apply 38 U.S.C.A. § 5107(b) in deciding the issue of secondary service connection, or in other words, VA's doctrine of resolving reasonable doubt in the claimant's favor on a material issue, where there is such a question presented.           See too, 38 C.F.R. § 3.102.  Attendant to this, the moving party cites to the precedent of Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003) for the proposition that VA is not to undertake "negative" development that would be unfavorable to the claimant.  Ostensibly the argument made then is that                  section 5107(b) required resolving reasonable doubt in the claimant's favor and any further development by the Board throughout, including by procuring additional expert medical opinions, was inapposite of the Mariano holding. 

The moving party sets forth additional allegations by recent filing, but these statements in substantial part aver improprieties in the underlying VA and private medical opinions reviewed and considered, and merely pointing out perceived flaws in the evidence does not amount to demonstrated factual or legal error, and therefore does not meet the specificity requirements for an allegation of CUE.           See 38 C.F.R. § 20.1404(b).  

As to those clearly articulated grounds for CUE, considering the first such averment, failure to properly apply 38 C.F.R. § 3.310(b) providing for and permitting statement of theory of permanent aggravation as bases for secondary service connection, there must be a near identical disposition as that involving the moving party's direct allegations against various sources of medical evidence, which is that the allegation simply lacks specificity.  However, even interpreting this argument most favorably, an overview of multiple medical opinions readily reviews that several treatment providers addressed chronic aggravation as an applicable grounds, gave rationale for doing so, and had that conclusion ultimately considered and duly incorporated within the Board's May 2013 decision.  Therefore, the allegations notwithstanding, no finding of CUE lies within the decision in question on the stated basis.

Next, CUE is alleged on basis of failure to apply 38 C.F.R. § 3.303(b), regarding availability of "continuity of symptomatology" as a basis to substantiate service connection.  Under proper factual circumstances this is a theory that may warrant recovery.  See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not chronic); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a)).  The Board has re-reviewed the June 2007 VA Compensation and Pension examination report in question (presumably, the one to which the moving party referred when he identified a "2008" examination with similar medical history notated) and does view where the moving party subjectively reported that he had experienced left knee problems ever since his in-service injury.  There is no concomitant statement of consequently having had to retire in 1997 though; the retirement date is instead that of 2000.  All the same, the moving party's lay testimony of ongoing left knee problems since service stands out as competent, and presumed credible, absent indication to the contrary.  Yet, even if this fact not directly articulated in the May 2013 Board decision denying service connection for left knee disability, it was not outcome determinative, one reason being the moving party elsewhere claimed a far more recent onset of left knee problems, the earliest otherwise cited beginning in the early-1990s.  There are likewise numerous medical opinions weighing against direct causation for the left knee, not to mention the very June 2007 VA examination opinion itself, and moreover, the determination on complex issues of causation over 30 years is best left to medical inquiry versus lay statement alone, particularly absent otherwise very specific lay statement unequivocally linking a disability to service.  Therefore, no finding of CUE lies within the decision                    in question on the stated basis.

Third, is whether the Board properly applied VA's benefit-of-the-doubt doctrine        in deciding the claims that were on appeal, regarding secondary service connection. For sake of clarity, as stated, this same doctrine cannot apply now to the question of whether CUE existed.  See again, 38 C.F.R. § 20.1411(a).  As to whether the same doctrine, under 38 U.S.C.A. § 5107(b) was originally misapplied, the Board now examines, but does not find to have occurred.  In sum, the preponderance of the evidence clearly and arguably very definitively was against recovery, precluding application of the reasonable doubt doctrine, and rendering challenge to this a contention only as to the proper weighing of the evidence which cannot amount           to CUE.  

To this effect, under applicable law, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.                      38 U.S.C.A. § 5107(b).  

The implementing regulation for that provision further states that when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  By reasonable doubt, is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  Id.  

Moreover, under VA law, where there are divergent medical opinions of record thereby necessitating weighing of the evidence, it is the province of the Board to weigh these opinions, and their underlying bases, and determine which to accept as the most persuasive.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances).                   See also Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West,              12 Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In evaluating the probative weight of a medical opinion, VA will generally take into account factors such as the objective examination of the veteran, the knowledge and skill in analyzing the data, including that comprised in medical history, and the medical conclusion the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  See also, Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (in addition to clearly considering direct service connection, a medical opinion must support its conclusion with an analysis that may be considered and weighed against contrary opinions). 

Review of the claims file often contributes to thoroughness.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Boggs v. West, 11 Vet. App. 334, 340 (1998).           But see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (an opining physician's review of the claims folder is not the determinative factor is assigning probative value, particularly where a physician otherwise had information as to the most relevant case facts).

In view of the above, error in application of the VA's reasonable doctrine cannot be ascertained.  Essentially, there was no approximate balance of positive and negative evidence to warrant such, this occasioned in part by the fact that the only opinion           in this case favorable to the claims, from March 2001, was not compelling.                     The March 2001 opinion lacked sufficient medical basis and rationale; did not review the claims file, and did not have persuasive substitute evidentiary basis for otherwise knowing the actual medical history of the Veteran; and, it is reasonably, practicably indicated, identified an ostensible impact upon the "back" and "left knee" but never conclusively identified tangible low back and left knee disabilities that developed thereto.  As such, unfortunately, the March 2001 medical opinion does not present a substantial finding in the way of positive evidence favoring the claim, and this appropriately established, the subsequent development efforts to clarify the record with definitive medical evidence cannot be deemed a developmental violation of sorts, per Mariano.  There is yet another dispositive reason that the preponderance of the evidence was ultimately unfavorable in this case, and VA's reasonable doubt doctrine thereby not implicated, which was that the evidence weighing against the claims was very detailed and extensive, supported by claims file review (or at bare minimum, reliable medical history and apparent longitudinal case study), equally medical expert credentials, definitive conclusions, and perhaps most importantly, opinion rationales were given.                The bases for finding lack of secondary service connection as proffered included that the right knee problem was not serious enough to cause malalignment/gait disturbance; there was history of physical attrition and weight; secondary relationship was unfounded physiologically and by evidence based medicine; and there had developed "naturally occurring phenomena experienced by the population in general, exacerbated by [his] body habitus."  A failure to properly apply section 5107(b) regarding VA's benefit-of-the-doubt doctrine, on the whole, cannot be ascertained, and whereas there was some positive evidence favoring the claim, there was not an approximate balance (relative equipoise), or at minimum, to an extent that meets the stringent CUE standard.  Apart from issue of any error under           38 U.S.C.A. 5107(b), there is no valid CUE claim that can be further pled based entirely on how the evidence in a Board decision was weighed. 

Accordingly, for these reasons cited, the CUE challenge to the Board's May 2013 decision must be denied.









ORDER

The motion for CUE within the May 2013 Board decision as to denial of service connection for a left knee disability, to include as secondary to service-connected right knee disability, is denied.

The motion for CUE within May 2013 Board decision as to denial of service connection for a low back disability, to include as secondary to service-connected right knee disability, is denied.




                       ____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



